The opinion of the Court was drawn up by
Appleton, C. J.
Dean Ames enlisted in the volunteer army of the United States, on April 30, 1861, and after the Act of that year, c. 63, had gone into effect. While in the service, his family standing in need of assistance, his wife applied to the municipal officers of Medford for relief, which they duly furnished and gave notice thereof to the overseers of the poor of the town of Cornville, where said Ames had his settlement. Upon receiving notice, the defendant^ one of the overseers of the poor of. Cornville, came to Medford and forcibly removed therefrom the female plaintiff, claiming the right to do so under the It. S., 1857, c. 22.
The right of removing the plaintiff or his family from a residence which they had chosen, and in which they were established, would imply a corresponding duty on their part to submit to such removal. This would constitute a *604disability on their part of determining their place of residence, and of remaining therein. But, by the Act of 1861, c. 63, § 6, no disabilities were to be created by reason of aid furnished and received by volunteers enlisted under that Act. Veazie v. China, 50 Maine, 518; Milford v. Orono, 50 Maine, 529. Exceptions sustained.

Nonsuit set aside and the case to stand for trial.

Cutting, Walton and Daneorth, JJ., concurred.
Barrows, J., concurred in the result.